While the witnesses Storm and Dockery and the appellant were riding in the appellant's automobile, a bottle of whiskey was exhibited from which the members of the party each took several drinks. Whether the contents of the bottle were exhausted is not made plain, though such is the inference to be drawn. According to the State's witness Storm, the bottle of whiskey was taken from the pocket of the appellant after they had proceeded a short distance. According to the witness Dockery, it was Storm who had and produced the whiskey from his own person, and that no whiskey was previously in the possession of either the appellant or Dockery.
In the charge of the court, the jury was told that if the appellant "did knowingly transport whiskey", he should be convicted. By exception to the charge and requested special charge, the court was called upon to define the word "transport" as used in the indictment and in the charge, the definition suggested in the special charge being "the conveyance from one place, locality or country to another." This definition finds sanction in Webster's Dictionary and in the judicial decisions. See Cyc. of Law  Proc., Vol. 38, p. 946. Ordinarily, the failure to define the word "transport" would not be of importance, but it is believed that the nature of the evidence in the present case characterized it as an exception. Whether the appellant had any connection with the whiskey in question other than to drink some of it is a controverted issue. If such was his sole connection, he might not be guilty of transporting it. See Walling v. State, 250 S.W. Rep. 167. The jury was furnished no guide by which to determine the appellant's culpability other than that which has been quoted, namely, that "he did knowingly transport it." The circumstances detailed in evidence are not so conclusive that the appellant was carrying or conveying the whiskey from one place or locality to another as to deprive him of the privilege, upon request, to *Page 658 
have the jury informed touching the judicial interpretation of the meaning of the Legislature in using the word "transport."
For the reason stated, the judgment should be reversed and the cause remanded.
                    ON MOTION FOR REHEARING.